                  IN THE' UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERN DIVISION

                                 NO. 7:20-MJ-1272-RJ

 UNITED STAES OF AMERICA                         )
                   '                             )
            v.                                   )
                                                 )
 JORDAN DUNCAN                                   )


    ORDER ALLOWING LIMITED DISTRIBUTION OF SEALED DOCUMENT

       Upon motion of the United States, it is hereby ORDERED that the affidavit

underlying the criminal complaint and resulting warrant in the above-captioned case

be provided the United States District Court for the District of Idaho and to counsel

for the parties, for their use as necessary in proceedings related to the case in that

district.

       This the   2.(,   day of October, 2020.



                                         ROBERT B. JONES, JR.
                                         UNITED STATES MAGISTRATE JUDGE
